DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/19/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Document #4, Non Patent Literature Documents #1, 2, 4, 6, 7, 8, 11 contain blurry texts and/or figures.  
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 7 is objected to because of the following reason: to improve consistency, clarity, Examiner recommends Applicants to amend the phrase “The method according to claim 1” as “The communication method according to claim 1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, 12, 16-17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki, US 2019/0191348.

For claim 1. Futaki teaches: A communication method, comprising: 
sending, by a source base station, a handover request message to a target base station, wherein the handover request message is used to instruct to hand over a first session of a terminal device from the source base station to the target base station, wherein the handover request message comprises first information, wherein the first information comprises information about at least one quality of service (QoS) flow in the first session, and wherein the first session is a session corresponding to the terminal device; (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6-7, “association between a UE and a 
and receiving, by the source base station, a handover request response message from the target base station, wherein the handover request response message comprises second information, wherein the second information is used to indicate that the target base station accepts a first QoS flow in the first session, and wherein the at least one QoS flow comprises the first QoS flow. (Futaki, fig 13, paragraph 218-226, “In Step 1304, the target NR NB 7 generates a UE context and allocates resources based on the NR Handover Request message. The target NR NB 7 may determine admitted PDU Flows based on the received flow information (e.g., PDU-Flows To Be Setup List)… Then, the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE).”)

For claim 5. Futaki discloses all the limitations of claim 1, and Futaki further teaches: further comprising: sending, by the source base station, fifth information to the terminal device, wherein the 

For claim 6. Futaki discloses all the limitations of claim 5, and Futaki further teaches: wherein the fifth information is carried in a first radio resource control (RRC) message, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)
and wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target 

For claim 8. Futaki discloses all the limitations of claim 1, and Futaki further teaches: further comprising: sending, by the source base station, first data to the target base station, wherein the first data is data that is received by the source base station from a core network and that corresponds to the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session.”; implicit that source base station receives information such as address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5 and a flow QoS parameter from the core network)

For claim 9. Futaki discloses all the limitations of claim 8, and Futaki further teaches: wherein the sending, by the source base station, first data to the target base station comprises: sending, by the source base station, the first data to the target base station through a session tunnel. (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target 

For claim 10. Futaki teaches: A communication method, comprising: 
receiving, by a terminal device, a first radio resource control (RRC) message from a source base station, wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to a target base station, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1… In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message.”)
wherein the first RRC message comprises fifth information, and wherein the fifth information is used to indicate that the target base station accepts a first quality of service (QoS) flow in a first session; (Futaki, fig 13, paragraph 218-226, “the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter…. the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”; paragraph 6-7, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session…. a system that does not use any bearer in a core network or in an interface between the core network and a RAN and adopts the Flow-based QoS concept, such as the NG system, is referred to as a "bearer-less system" or a "bearer-less network"… However, in this specification, the NG System may function as a bearer-based system and may support both a flow-based transfer of user data and a bearer-based transfer of user data.”; also see paragraph 17 for more information)
and sending, by the terminal device, a first RRC response message to the target base station, wherein the first RRC response message is used to respond to the first RRC message. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)

For claim 12. Futaki teaches: A base station, wherein the base station is a source base station, and wherein the base station comprises: a communications interface; a memory, configured to store instructions; and at least one processor, connected to the memory and the communications interface, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (Futaki, fig 21, paragraph 278-282) to perform the following steps: 
sending a handover request message to a target base station through the communications interface, wherein the handover request message is used to instruct to hand over a first session of a terminal device from the source base station to the target base station, wherein the handover request message comprises first information, wherein the first information comprises information about at least one quality of service (QoS) flow in the first session, and wherein the first session is a session corresponding to the terminal device; (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint 
and receiving a handover request response message from the target base station through the communications interface, wherein the handover request response message comprises second information, wherein the second information is used to indicate that the target base station accepts a first QoS flow in the first session, and wherein the at least one QoS flow comprises the first QoS flow. (Futaki, fig 13, paragraph 218-226, “In Step 1304, the target NR NB 7 generates a UE context and allocates resources based on the NR Handover Request message. The target NR NB 7 may determine admitted PDU Flows based on the received flow information (e.g., PDU-Flows To Be Setup List)… Then, the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE).”)

For claim 16. Futaki discloses all the limitations of claim 12, and Futaki further teaches: wherein the instructions further instruct the at least one processor to send fifth information to the terminal device through the communications interface, wherein the fifth information is used to indicate that the target base station accepts the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)

For claim 17
and wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)

For claim 19. Futaki teaches: A terminal device, comprising: a communications interface; a memory, configured to store instructions; and at least one processor, connected to the memory and the communications interface, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (Futaki, fig 19, paragraph 262-271) to perform the following steps: 
receiving a first radio resource control (RRC) message from a source base station through the communications interface, wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to a target base station, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1… In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message.”)
wherein the first RRC message comprises fifth information, and wherein the fifth information is used to indicate that the target base station accepts a first quality of service (QoS) flow in a first session; (Futaki, fig 13, paragraph 218-226, “the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter…. the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”; paragraph 6-7, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session…. a system that does not use any bearer in a core network or in an interface between the core network and a RAN and adopts the Flow-based QoS concept, such as the NG system, is referred to as a "bearer-less system" or a "bearer-less network"… However, in this specification, the NG System may function as a bearer-based system and may support both a flow-based transfer of user data and a bearer-based transfer of user data.”; also see paragraph 17 for more information)
and sending a first RRC response message to the target base station through the communications interface, wherein the first RRC response message is used to respond to the first RRC message. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 7, 11, 13-14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Samsung, “Intra NG-RAN handover procedure”.

For claim 2. Futaki discloses all the limitations of claim 1, however Futaki doesn’t teach: further comprising: receiving, by the source base station, third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow. 
Samsung from the same or similar fields of endeavor teaches: further comprising: receiving, by the source base station, third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted in the analogous art of communication.

For claim 3. Futaki and Samsung disclose all the limitations of claim 2, however Futaki doesn’t teach: further comprising: receiving, by the source base station, fourth information from the target base station, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. 
Samsung from the same or similar fields of endeavor teaches: further comprising: receiving, by the source base station, fourth information from the target base station, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2 about communications between IEs for admitted list, not admitted list, failure cause, cancel cause)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows and the cause of such also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted and the cause of such in the analogous art of communication.

For claim 7. Futaki discloses all the limitations of claim 1, and Futaki further teaches: further comprising: receiving, by the source base station, sixth information from the target base station, 
and sending, by the source base station, the sixth information to the terminal device. (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Even though Futaki implicit teaches receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

For claim 11. Futaki discloses all the limitations of claim 10, and Futaki further teaches: further comprising: receiving, by the terminal device, sixth information from the source base station, (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and 
Even though Futaki implicit teaches wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a 

For claim 13. Futaki discloses all the limitations of claim 12, however Futaki doesn’t teach: wherein the instructions further instruct the at least one processor to receive third information from the target base station through the communications interface, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow. 
Samsung from the same or similar fields of endeavor teaches: wherein the instructions further instruct the at least one processor to receive third information from the target base station through the communications interface, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a 

For claim 14. Futaki and Samsung disclose all the limitations of claim 13, however Futaki doesn’t teach: wherein the instructions further instruct the at least one processor to receive fourth information from the target base station through the communications interface, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. 
Samsung from the same or similar fields of endeavor teaches: wherein the instructions further instruct the at least one processor to receive fourth information from the target base station through the communications interface, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2 about communications between IEs for admitted list, not admitted list, failure cause, cancel cause)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and 

For claim 18. Futaki discloses all the limitations of claim 12, and Futaki further teaches: wherein the instructions further instruct the at least one processor to: receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) 
and send, by the source base station, the sixth information to the terminal device. (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Even though Futaki implicit teaches receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second 
Samsung from the same or similar fields of endeavor teaches: receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

For claim 20. Futaki discloses all the limitations of claim 19, and Futaki further teaches: wherein the instructions further instruct the at least one processor to receive sixth information from the source 
wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7. More specifically, the NR Path Switch Request 
Even though Futaki implicit teaches wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Samsung, “Intra NG-RAN handover procedure” and further in view of Byun, US 2019/0349803.

For claim 4. Futaki and Samsung disclose all the limitations of claim 3, however Futaki doesn’t teach: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or 5G QoS identifier (5QI) information is invalid. 
Byun from the same or similar fields of endeavor teaches: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byun into Futaki and Samsung, since Samsung suggests a technique for not admitting QoS flow during handover, and Byun suggests the beneficial way of not admitting such QoS flow if the target base station does not allocate the resources required for such QoS flow (Byun, paragraph 98) since QoS flow requires resource to operate in the analogous art of communication.

For claim 15. Futaki and Samsung disclose all the limitations of claim 14, however Futaki doesn’t teach: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or QoS flow information is invalid. 
Byun from the same or similar fields of endeavor teaches: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or QoS flow information is invalid. (Byun, fig 9A, paragraph 98, “In step S906, the target base station transmits to the source base station a Handover Request Acknowledge (ACK) message as a response to the Handover Request message. If the target base station does not allocate the resources required for the default QoS profile for the PDU 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byun into Futaki and Samsung, since Samsung suggests a technique for not admitting QoS flow during handover, and Byun suggests the beneficial way of not admitting such QoS flow if the target base station does not allocate the resources required for such QoS flow (Byun, paragraph 98) since QoS flow requires resource to operate in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KHOA HUYNH/Primary Examiner, Art Unit 2462